              Case 1:20-cv-02844-RA Document 9 Filed 07/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
                                                                   USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
                                                                   DOC#:
 GIFTY AFRAM,                                                      DATE FILED: 7-8-20

                              Plaintiff,

                         v.                                           20-CV-2844 (RA)

                                                                           ORDER
 NCS OF GEORGIA doing business as
 NATIONAL CREDIT SYSTEMS, INC.,

                              Defendant.



RONNIE ABRAMS, United States District Judge:

         In light of the COVID-19 crisis, the Court will not hold the upcoming conference in this case

in person. Counsel should still submit their joint letter and proposed case management plan by July

10, 2020, as directed in the Court’s April 14th Order. See Dkt. 5. In their joint letter, the parties

should also indicate whether they can do without a conference altogether. If so, the Court may enter

a case management plan and scheduling order and the parties need not appear. If not, the Court will

hold the initial conference by telephone. In any event, counsel should review and comply with the

Court’s Emergency Individual Rules and Practices in Light of COVID-19, available at

https://nysd.uscourts.gov/hon-ronnie-abrams.

SO ORDERED.

Dated:      July 8, 2020
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
